DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 was filed after the mailing date of the Final Office Action on 12/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 2/3/2021 under the AFCP 2.0 program has been entered.  Claims 1-3, 7, 9, and 11-16 remain pending in the Application.  The amendments to the claims have overcome each and every Objection and 112(b) Rejection previously set forth in the Final Office Action mailed 12/11/2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Fuiyeong Kim on 2/10/2021.



Claim 11: “rod-shaped” has been replaced with -- bar-shaped --.
Claim 12: “rod-shaped” has been replaced with -- bar-shaped --.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The prior art, alone or in combination, neither anticipates nor would render obvious the limitations of the claims.  Specifically, the prior art does not teach a plurality of fixing units provided corresponding to at least four corners of the lower surface of the holding fixture, each fixing unit comprising a positioning unit configured to define a position of the holding fixture in a horizontal plane or in a height direction, the positioning unit comprises a self-aligning clamp which projects in a vertical direction and is fitted into a positioning hole formed at a position corresponding to the self-aligning clamp, and a rod-shaped rough guide mounted in a vertical direction and is inserted into a guide hole, wherein the self-aligning clamp and the rough guide are provided to an upper surface of each of the plurality of the fixing units, and the positioning hole and the guide hole are provided to the lower surface of the holding fixture.  For at least these reasons, and along with the other limitations, these claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858.  The examiner can normally be reached on M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723